EXHIBIT 10.2
SECOND LIMITED WAIVER
          SECOND LIMITED WAIVER (this “Limited Waiver”) dated effective as of
June 30, 2008 executed by Beazer Homes USA, Inc., a Delaware corporation (the
“Borrower”), the lenders party hereto (the “Lenders”), and Wachovia Bank,
National Association, as agent (the “Agent”).
          The parties hereto are party to that certain Credit Agreement dated as
of July 25, 2007 (as amended by that certain Waiver and First Amendment (the
“First Amendment”) dated as of October 10, 2007, by that certain Second
Amendment dated as of October 26, 2007 and by that certain Limited Waiver dated
May 13, 2008 (the “May Waiver”) and as further amended, supplemented, or
modified from time to time, the “Credit Agreement”; terms defined in the Credit
Agreement are used herein as defined therein). Article VII of the Credit
Agreement requires the Borrower to comply with certain financial covenants. The
Borrower has asked the Agent and Lenders to waive noncompliance with
Section 7.01 [Minimum Consolidated Tangible Net Worth] and Section 7.02
[Leverage Ratio] of the Credit Agreement for the Waiver Period (as defined
below) in accordance with the terms set forth in this Limited Waiver.
          Section 1. Limited Waiver. Subject to the terms and conditions set
forth herein, but with effect on and after the date hereof, the Lenders hereby
waive compliance with Sections 7.01 and 7.02 of the Credit Agreement, at all
times for the period from and including June 30, 2008 through and excluding the
earlier of (i) the date of the occurrence of any other Default and (ii)
August 15, 2008 (such period being the “Waiver Period”); provided that (x) at no
time during the Waiver Period shall Consolidated Tangible Net Worth of the
Borrower be less than $700,000,000, and (y) at no time during the Waiver Period
shall the Leverage Ratio of the Borrower exceed 2.50 to 1.00. Failure to satisfy
any of the terms in the foregoing proviso shall terminate the Limited Waiver set
forth in this Section 1, end the Waiver Period, and constitute an Event of
Default under Section 8.01 of the Credit Agreement.
          Section 2. Applicable Eurodollar Margin. Notwithstanding anything to
the contrary in the Credit Agreement, during the Waiver Period, the Applicable
Eurodollar Margin shall be 3.50%. This Section 2 is not meant to extend the
Limited Waiver set forth in Section 1.
          Section 3. Conditions Precedent. The waivers set forth in Section 1
hereof shall become effective, as of the date hereof, upon (a) the execution and
delivery of this Limited Waiver by the Borrower, the Agent and the Required
Lenders, and (b) the execution and delivery of the Acknowledgement and Consent
in the form set forth in Exhibit A hereto from each Guarantor, all of which
signature pages shall be sent to (including by way of facsimile or electronic
mail) Jolie Tenholder, of Womble Carlyle Sandridge & Rice, PLLC, 301 S. College
St., Charlotte, North Carolina 28202, facsimile 704-444-9969, email
jtenholder@wcsr.com, prior to 5:00 p.m., New York time, on Friday, June 27,
2008.
          Section 4. Representations. The Borrower hereby represents and
warrants to the Agent and the Lenders that (a) the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof (after
giving effect to this Limited Waiver) as if made on and as of the date hereof
(except where such representations and warranties expressly relate to an earlier
date in
Second Limited Waiver

 



--------------------------------------------------------------------------------



 



which case such representations and warranties were true and correct in all
material respects as of such earlier date); provided that the representations
and warranties contained in Section 4.04 (Financial Statements), Section 4.06
(Other Agreements), Section 4.07 (Litigation), Section 4.14 (Law; Environment)
and Section 4.17 (Accuracy of Information) shall be deemed to be made as set
forth in the Credit Agreement except that such representations and warranties
shall be deemed to be made with an exception for the matters identified in the
Audit Committee Report (as supplemented by the disclosures referenced in
Section 3 of the May Waiver) giving rise to the Restatement, and (b) after
giving effect to this Limited Waiver, no Default has occurred and is continuing.
          Section 5. Waiver of Claims. The Borrower acknowledges that the Agent
and Lenders have acted in good faith and have conducted themselves in a
commercially reasonable manner in their relationships with the Borrower and the
Guarantors in connection with this Limited Waiver and in connection with the
Credit Agreement and the other Loan Documents, the Borrower hereby waiving and
releasing any claims to the contrary. The Borrower, on its own behalf and on
behalf of each of its Affiliates, releases and discharges the Agent and Lenders,
all Affiliates of the Agent and Lenders, all officers, directors, employees,
attorneys and agents of the Agent and Lenders or any of their Affiliates, and
all of their predecessors in interest, from any and all claims, defenses and
causes of action, whether known or unknown, and whether now existing or
hereafter arising, including without limitation, any usury claims, that have at
any time been owned, or that are hereafter owned, in tort or in contract by the
Borrower or any Affiliate of the Borrower and that arise out of any one or more
circumstances or events that occurred prior to the date of this Limited Waiver.
          Section 6. Miscellaneous. Except as herein provided, the Loan
Documents shall remain unchanged and in full force and effect. The waiver set
forth in Section 1 hereof is not meant to be a waiver of any other term or
provision in Article VII of the Credit Agreement or any other term or provision
of the Credit Agreement. The Agent and the Lenders expressly reserve all of
their rights and remedies with respect to any other present or future Default
arising under the Credit Agreement (whether or not related to the matters
addressed in this Limited Waiver). This Limited Waiver may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Limited Waiver by
signing any such counterpart. This Limited Waiver shall be construed in
accordance with and governed by the law of the State of North Carolina, without
regard to the conflict of laws principles thereof.
Second Limited Waiver

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Limited Waiver to
be duly executed and delivered as of the day and year first above written.

            BEAZER HOMES USA, INC., as Borrower
      By:   /s/ Robert Salomon       Name:   Robert Salomon        Title:  
Senior Vice President, CAO and Controller     

            WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent and as a Lender
      By:   /s/ R. Scott Holtzapple        Name:   R. Scott Holtzapple       
Title:   Director     

            CITIBANK, N.A., as a Lender
      By:   /s/ Marni McManus        Name:   Marni McManus        Title:   Vice
President     

            BNP PARIBAS, as a Lender
      By:   /s/ Henry Gaw        Name:   Henry Gaw        Title:   Managing
Director     

                  By:   /s/ Melissa Balley        Name:   Melissa Balley       
Title:   Vice President     

            THE ROYAL BANK OF SCOTLAND, as a Lender
      By:   /s/ Bhavin Shah        Name:   Bhavin Shah        Title:   Managing
Director     

            GUARANTY BANK, as a Lender
      By:   /s/ Amy Satsky        Name:   Amy Satsky        Title:   Vice
President     

Second Limited Waiver

 



--------------------------------------------------------------------------------



 



            REGIONS FINANCIAL CORPORATION, as a Lender
      By:   /s/ Ronny Hudspeth       Name:   Ronny Hudspeth       Title:   Sr.
Vice President    

            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Kimberly Turner       Name:   Kimberly Turner       Title:  
Executive Director    

            CITY NATIONAL BANK, a national banking
association, as a Lender
      By:   /s/ Mary Bowman       Name:   Mary Bowman       Title:   SVP    

            PNC BANK, N.A., as a Lender
      By:   /s/ Douglas G. Paul       Name:   Douglas G. Paul       Title:  
Senior Vice President    

            UBS LOAN FINANCE, LLC, as a Lender
      By:   /s/ Ina R. Otsa       Name:   Ina R. Otsa       Title:   Associate
Director, Banking Product Services U.S.    

            By:   /s/ Mary E. Evans       Name:   Mary E. Evans       Title:  
Associate Director, Banking Product Services U.S.    

            COMERICA BANK, as a Lender
      By:           Name:           Title:        

Second Limited Waiver

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ACKNOWLEDGMENT AND CONSENT
          Reference is made to the Second Limited Waiver, dated effective as of
June 30, 2008 (the “Limited Waiver”), to and under the Credit Agreement, dated
as of July 25, 2007 (as heretofore amended, supplemented or otherwise modified,
the “Credit Agreement”), among Beazer Homes USA, Inc., a Delaware corporation
(the “Borrower”), the several lenders from time to time parties thereto (the
“Lenders”) and Wachovia Bank, National Association, as agent (in such capacity,
the “Agent”). Unless otherwise defined herein, capitalized terms used herein and
defined in the Credit Agreement are used herein as therein defined.
          Each of the undersigned parties to the Guaranty hereby (a) consents to
the transactions contemplated by the Limited Waiver and (b) acknowledges and
agrees that the guarantees and grants of security interests made by such party
contained in the Guaranty are, and shall remain, in full force and effect after
giving effect to the Limited Waiver.

          GUARANTORS:   APRIL CORPORATION
BEAZER ALLIED COMPANIES HOLDINGS, INC.
BEAZER GENERAL SERVICES, INC.
BEAZER HOMES CORP.
BEAZER HOMES HOLDINGS CORP.
BEAZER HOMES INDIANA HOLDINGS CORP.
BEAZER HOMES SALES, INC.
BEAZER HOMES TEXAS HOLDINGS, INC.
BEAZER MORTGAGE CORPORATION
BEAZER REALTY, INC.
BEAZER REALTY CORP.
BEAZER REALTY LOS ANGELES, INC.
BEAZER REALTY SACRAMENTO, INC.
BEAZER/SQUIRES REALTY, INC.
HOMEBUILDERS TITLE SERVICES, INC.
HOMEBUILDERS TITLE SERVICES OF VIRGINIA, INC.
      By:  /s/ Robert Salomon       Name:   Robert Salomon        Title:  
Senior Vice President     

Second Limited Waiver

 



--------------------------------------------------------------------------------



 



            ARDEN PARK VENTURES, LLC
BEAZER CLARKSBURG, LLC
BEAZER COMMERCIAL HOLDINGS, LLC
BEAZER HOMES INVESTMENTS, LLC
BEAZER HOMES MICHIGAN, LLC
DOVE BARRINGTON DEVELOPMENT LLC


By:   BEAZER HOMES CORP., its Managing Member
      By:   /s/ Robert Salomon        Name:   Robert Salomon        Title:  
Senior Vice President        BEAZER SPE, LLC

By:   BEAZER HOMES HOLDINGS CORP.,
         its Member
      By:   /s/ Robert Salomon       Name:   Robert Salomon        Title:  
Senior Vice President        BEAZER HOMES INDIANA, LLP
BEAZER REALTY SERVICES, LLC
PARAGON TITLE, LLC
TRINITY HOMES, LLC

By:   BEAZER HOMES INVESTMENTS, LLC,
         its Managing Member or Managing Partner

By:   BEAZER HOMES CORP.,
         its Managing Member
      By:   /s/ Robert Salomon       Name:   Robert Salomon        Title:  
Senior Vice President     

Second Limited Waiver



 



--------------------------------------------------------------------------------



 



            BEAZER HOMES TEXAS, L.P.
TEXAS LONE STAR TITLE, L.P.


By:   BEAZER HOMES TEXAS HOLDINGS, INC.,
         its Managing Partner
      By:   /s/ Robert Salomon       Name:   Robert Salomon        Title:  
Senior Vice President        BH BUILDING PRODUCTS, LP

By:   BH PROCUREMENT SERVICES, LLC,
         its General Partner

By:   BEAZER HOMES TEXAS, L.P.,
         its Managing Member

By:   BEAZER HOMES TEXAS HOLDINGS, INC.,
         its General Partner
      By:   /s/ Robert Salomon       Name:   Robert Salomon        Title:  
Senior Vice President        BH PROCUREMENT SERVICES, LLC

By:   BEAZER HOMES TEXAS, L.P.,
         its Managing Member

By:   BEAZER HOMES TEXAS HOLDINGS, INC.,
          its General Partner
      By:   /s/ Robert Salomon       Name:   Robert Salomon        Title:  
Senior Vice President     

Second Limited Waiver

 